1 Reported in 158 P.2d 330; 160 P.2d 1022.
This proceeding is a companion one to In re Jullin, ante p. 1, 158 P.2d 319.
The facts in the present proceeding are substantially the same as those in the Jullin case, except that the claimant Baxter quit his employment with St. Paul  Tacoma Lumber Company on May 31, 1943, by reason of a labor dispute; that he filed his claim for unemployment compensation benefits on the following day, June 1, 1943; and that he returned to work with that company three days later, on June 4, 1943. We commented, in the Jullin case, upon these distinguishing factors. The legal questions involved in the instant appeal are virtually the same as those in the former case.
Upon the authority of the Jullin case, and for yet stronger reason, the judgment of the superior court in the instant proceeding is affirmed.
BEALS, C.J., MILLARD, ROBINSON, SIMPSON, and JEFFERS, JJ., concur.